                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     SHAWN DAMON BARTH,                              Case No. 18-cv-01242-WHO (PR)

                                  12
                                                       Plaintiff,
Northern District of California




                                                                                         ORDER DISMISSING FIRST
 United States District Court




                                  13
                                                 v.                                      AMENDED COMPLAINT WITH
                                                                                         LEAVE TO AMEND
                                  14     WILLIAM MUNIZ, et al.,

                                  15
                                                       Defendants.

                                  16

                                  17          Plaintiff Shawn Damon Barth has failed to file an amended complaint that complies
                                  18   with my instructions. His first complaint was dismissed with leave to amend because it
                                  19   raised “many unrelated, and factually insufficient, claims against his jailors in a confusing
                                  20   and verbose 55 page complaint, to which he . . . attached 316 pages of exhibits.” (Order
                                  21   Dismissing the Complaint With Leave to Amend, Dkt. No. 6 at 1.) I directed him to file an
                                  22   amended complaint of no more than 10 pages; narrow his allegations to claims related by
                                  23   fact and law; and to plead specific facts in support of his claims. (Id. at 2-3.)
                                  24          Despite having more than 60 days to complete this task, Barth’s amended complaint
                                  25   remains a jumble of mostly unrelated claims. The new complaint is 17 pages long and
                                  26   contains unrelated claims, many of which lack any specific factual support. He claims, for
                                  27   instance, that his jailors have inflicted cruel and unusual punishment on him by
                                  28   transferring him to many prisons over a short time, subjecting him to abuse at the hands of
                                   1   inmates and staff; denied him his First Amendment right to access the courts; denied his
                                   2   due process right to safety and health; denied him proper medical care, protection from
                                   3   other inmates, and proper food, all in violation of the Eighth Amendment; denied him
                                   4   privileges granted to other inmates; and more.
                                   5          Federal pleading rules require that claims be based on “the same transaction,
                                   6   occurrence, or series of transactions or occurrences” and pose a “question of law or fact
                                   7   common to all defendants.” Fed. R. Civ. P. 20(a)(2). Barth’s complaint fails to comply
                                   8   with this rule, and he has failed to follow my directions in the Order dismissing his first
                                   9   complaint. I again order him file an amended complaint on or before January 28, 2019 if
                                  10   he wishes to proceed in this matter. He should pick one closely related set of claims—
                                  11   related both by the legal claims asserted and the facts involved, as required by Federal
                                  12   Rule of Civil Procedure 20(a)(2). He must limit the amended complaint to no more than
Northern District of California
 United States District Court




                                  13   10 pages and plead specific facts in support of his claims.
                                  14          The first amended complaint is DISMISSED with leave to file an amended
                                  15   complaint that complies with the Court’s directions. The amended complaint must include
                                  16   the caption and civil case number used in this order (18-01242 WHO (PR)) and the words
                                  17   SECOND AMENDED COMPLAINT on the first page. Because an amended complaint
                                  18   completely replaces the previous complaints, plaintiff must include in his first amended
                                  19   complaint all the claims he wishes to present and all of the defendants he wishes to sue.
                                  20   See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate
                                  21   material from the prior complaint by reference. Because this new deadline provides Barth
                                  22   with a substantial amount of time, it is unlikely that any extensions of time will be granted.
                                  23          IT IS SO ORDERED.
                                  24   Dated: November 29, 2018
                                                                                         _________________________
                                  25
                                                                                         WILLIAM H. ORRICK
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                     2
